Citation Nr: 9934356	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-44 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
pulmonary emphysema.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to June 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the veteran's claims on appeal.


REMAND

In August 1999, the Board referred this case for a medical 
expert opinion.  In October 1999, the medical expert 
responded that he had reviewed the claims folder and that 
"upon review of the pulmonary functions available to me in 
this patient's records, the results are inadequate for 
determining the degree of pulmonary impairment in this 
veteran."  The expert stated further that "in order to 
adequately evaluated the appellant in this case, this patient 
should undergo complete pulmonary function studies with 
spirometry, lung volumes, single breath diffusing capacity, 
and arterial blood gases.  I emphasize that no adequate 
decision can be made on this patient's impairment without 
consistent reproducible pulmonary function studies."  In 
view of the medical expert's opinion, the Board finds that 
further development is necessary.  

The issue of entitlement to TDIU is inextricably intertwined 
with the issue of entitlement to an increased evaluation for 
pulmonary emphysema.  Therefore, a decision on the issue of 
entitlement to TDIU is deferred, pending further development.  
This case is REMANDED to the RO for the following actions:

1.  The veteran should be afforded a 
comprehensive VA examination by the 
appropriate specialist[s] to determine 
the extent and severity of the veteran's 
service-connected pulmonary emphysema.  
Any and all indicated tests should be 
conducted, to include complete pulmonary 
function studies with spirometry, lung 
volumes, and single breath diffusing 
capacity.  The examiner is requested to 
indicate whether the veteran provided an 
adequate effort during such testing.  The 
examiner is further requested to state, 
if possible, the extent to which any 
impairment found is due to service-
connected pulmonary emphysema, and the 
extent to which such impairment is due to 
restrictive lung disease.  Finally, the 
examiner is requested to state, if 
possible, the extent to which any 
obstructive lung disease is due to the 
veteran's cigarette smoking after 
service.  Any opinions expressed must be 
accompanied by a rationale for the 
opinions.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should then review the evidence 
and determine whether the veteran's other 
claim may now be granted. 

3.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

4.  If any part of the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to procure clarifying medical 
data, and to ensure the veteran due process of law.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












